Citation Nr: 1434748	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-31 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Denver, Colorado


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a June 2014 Travel Board hearing; a transcript is of record.

Additional evidence was received in April and June 2014 with a written waiver of preliminary RO review in June 2014.


FINDINGS OF FACT

1.  The Veteran served in the offshore waters of Vietnam and did not set foot on land in Vietnam at any time during his military service.
 
2.  The Veteran was not exposed to herbicides during his military service. 

3.  CAD was not manifested during the Veteran's active duty service or for many years thereafter, nor is CAD otherwise related to such service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for CAD, to include as secondary to herbicide exposure have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in June 2010.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
                                          
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service, private and VA treatment records; assisted the Veteran in obtaining evidence; reviewed his electronic files; and afforded him the opportunity to give testimony at a Travel Board hearing.  Although the Veteran was not provided a VA examination, the evidence of record does not contain competent evidence that that the claimed disability may be associated with any in-service event; thus, a medical examination is not necessary to decide the claim.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claim at this time.


Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of this case, the Board notes if a veteran was exposed to an herbicide agent during active military service, ischemic heart disease, including coronary artery disease, will be presumed to have been incurred in service, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A veteran who, during active service, served during a certain time period in the Republic of Vietnam (RVN) during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (a).  Veterans who served aboard large ocean-going ships that operated on the offshore waters of the RVN are often referred to as "blue water" Veterans because of the blue color of the deep offshore waters.  M-21-1 MR, pt. IV., subpt. ii., ch. 1, sec. H.28.h.  They are distinguished from "brown water" Veterans who served aboard smaller patrol vessels or their supply vessels that operated on the brown colored rivers, canals, estuaries, and delta areas making up the inland waterways of the RVN.  Id.  Brown water Navy Veterans receive the same presumption of herbicide exposure as Veterans who served on the ground in the RVN.  Id.  Service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam.  VAOPGCPREC 27-97, 1997.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran served as a coxswain aboard ship and reports going ashore during anchorage.  M-21-1 MR, pt. IV., subpt. ii., ch. 1, sec. H.28.h.             

Analysis

The issue before the Board involves a claim of entitlement to service connection for CAD.  Post service treatment records confirm a present diagnosis.  The only question that remains is whether the disorder is related to service.  The Veteran asserts that it is due to herbicide exposure from service aboard the USS Kawishiwi.  However, as discussed in further detail below, the evidence does not support his claim of herbicide exposure.  

The Veteran does not claim and his medals (Vietnam Service Medal with three bronze stars and the Vietnam Campaign Medal with device) do not support any duty or visitation in the Republic of Vietnam.  

The Veteran asserts herbicide exposure while assigned to the USS Kawishiwi.  At the June 2014 hearing, the Veteran testified to being on water most of the time and that the ship would operate along the coast of Vietnam.  The Veteran reported that being in receipt of combat pay "meant that we were in a combat zone, which was pretty close to the coastline I'm sure...."  The Board is unaware of any laws or regulations that would allow for type of pay to serve as evidence of service in Vietnam.  General Counsel has made clear that service on a deep-water naval vessel of the shores of Vietnam ("Blue Water" service) may not be considered "Service in the Republic of Vietnam."  

Various searches from multiple sources have been conducted, but none of the results support a finding of in-service herbicide exposure.  A September 2010 VA memorandum noted that review of a 1966 command history shows that the ship was continuing on a Western Pacific deployment that had begun in December 1965.  It was noted that the ship travelled in the South China Sea, Taiwan, Philippines, Hong Kong and Pearl Harbor.  A December 2013 letter from the National Archives and Records Administration (NARA) was a response to the request for deck logs.  The NARA requested that specific information be provided to narrow the scope of the search.  The NARA noted that a ship's deck log does not provide information placing individuals aboard a ship, indicate who departed the ship and might have set foot ashore, or provide any other personnel-related information; and further noted that the logs do not indicate the types of cargo carried by the ship.  The NARA also suggested contacting the Ships' History Branch, Navy History and Heritage Command.  In a letter dated in March 2014, the Naval History and Heritage Command provided 1966 and 1967 command history reports, but not reports from 1965 or 1965 since they were transferred to the NARA.    
      
The Veteran also testified to being "in Da Nang Harbor tied up alongside a hospital ship."  However, as noted previously, service aboard a ship that anchored in an open deep-water harbor, such as DaNang, along the Republic of Vietnam coast does not constitute inland water service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran served as a coxswain aboard ship and reports going ashore during anchorage.  Again, evidence of shore docking is required in order to concede the possibility that the veteran's service involved duty or visitation in the Republic of Vietnam.  Here, the Veteran testified to being a boatswain's mate (a.k.a coxswain) and being "outside a lot" working "on the deck", but never testified to or even asserted going ashore during anchorage.  While his DD 214 confirms his military occupational specialty, there is no evidence of in-country service.  Additionally, the Veteran has not asserted and the evidence does not show any shore docking.  July 2010 and September 2010 VA memorandums from the JSRRC Coordinator notes that based upon response received from a PIES request, it is undetermined whether the Veteran served in the Republic of Vietnam while aboard the USS Kawishiwi, which was on the official waters of the Republic of Vietnam from December 1965 to June 1966; and that the record provides no conclusive proof of in-country service in Vietnam.  The JSRRC coordinator's review of service treatment records also did not verify in-country service.  
   
The Board acknowledges several other contentions raised at the hearing.  First, the representative noted that not every activity is documented in service.  However, the Veteran did not even assert or even testify under oath that he had gone ashore at any time during service aboard the ship.  Second, the Veteran's representative speculates that the Veteran may have been exposed from others and objects that came aboard the ship: "They're getting supplies.  They might be taking a shower.  We don't know what they're leaving behind."  Nevertheless, neither the Veteran nor his representative have provided authoritative evidence of exposure from such sources, and are not deemed experts on this subject matter.  Thus, they are not competent to provide an opinion as to whether or not the Veteran was exposed to herbicides while serving on the USS Kawishiwi.  Overall, there is no evidence of herbicide exposure in service, and thus his CAD is not presumed to have been incurred in service.  

Service connection for CAD on a direct basis is also not warranted.  First, there is no in-service evidence.  Service treatment records are silent for any complaints, treatments or diagnosis of any heart disorders, especially CAD.  Various chest x-rays from June 1964 to December 1966 were negative/normal.  On separation examination in April 1968, clinical evaluation of the heart was normal and no CAD was mentioned.  The only defect noted was defective vision.  If the Veteran had any heart issues, the Board believes that medical personnel would have noted such at the time of examination as they had for the eyes.  
 
Additionally, at the hearing, the Veteran testified that he started being treated for a heart disorder 15 years ago (which would date the onset to 1999), approximately 31 years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
      
Furthermore, there is no medical opinion of record regarding whether CAD is related to service.  With no in-service treatment (and significantly, no claims by the Veteran or his representative of in-service symptoms or treatment) and post service treatment years after service, additional development is not warranted.  A VA examination is necessary in this instance.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for CAD, to include as secondary to herbicide exposure, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


